Case: 20-50759   Document: 00515712194   Page: 1   Date Filed: 01/20/2021




          United States Court of Appeals
               for the Fifth Circuit
                                                             United States Court of Appeals
                                                                      Fifth Circuit

                                                                    FILED
                                                             January 20, 2021
                            No. 20-50759                       Lyle W. Cayce
                          Summary Calendar                          Clerk



   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Marcelo Reyes-Garrido,

                                               Defendant—Appellant,

                        consolidated with
                          _____________

                           No. 20-50766
                          _____________

   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Marcelo Garrido-Reyes,

                                               Defendant—Appellant.
Case: 20-50759      Document: 00515712194          Page: 2     Date Filed: 01/20/2021

                                     No. 20-50759
                                   c/w No. 20-50766



                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:20-CR-91-1
                            USDC No. 4:20-CR-246-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Marcelo Reyes-Garrido appeals the 46-month within-guidelines
   sentence imposed following his guilty plea conviction for illegal reentry after
   removal from the United States, in violation of 8 U.S.C. § 1326. He also
   appeals the concomitant revocation of his supervised release related to his
   prior conviction for illegal reentry.
          Raising one issue on appeal, Reyes-Garrido argues that he is entitled
   to resentencing for his new illegal reentry conviction because the sentencing
   enhancement provisions set forth under § 1326(b) are unconstitutional. He
   concedes that this argument is foreclosed by Almendarez-Torres v. United
   States, 523 U.S. 224, 226-27, 229-35 (1998), and he seeks to preserve the
   issue for further review. The Government filed an unopposed motion for
   summary affirmance agreeing that the issue is foreclosed and, in the
   alternative, a motion for an extension of time to file a brief.
          As the Government argues, and Reyes-Garrido agrees, the sole issue
   raised on appeal is foreclosed by Almendarez-Torres. See United States v.
   Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-Arrellano,
   492 F.3d 624, 625-26 (5th Cir. 2007). Because the issue is foreclosed,



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                           2
Case: 20-50759     Document: 00515712194         Page: 3     Date Filed: 01/20/2021




                                    No. 20-50759
                                  c/w No. 20-50766
   summary affirmance is appropriate. See Groendyke Transp., Inc. v. Davis, 406
   F.2d 1158, 1162 (5th Cir. 1969).
          Although the appeals of Reyes-Garrido’s illegal reentry conviction
   and supervised release revocation were consolidated, he does not address the
   revocation in his appellate brief. Consequently, he has abandoned any
   challenge he could have raised to the revocation or revocation sentence. See
   Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, and the judgments of the district court are AFFIRMED.
   The Government’s alternative motion for an extension of time to file a brief
   is DENIED.




                                         3